 
Exhibit 10.65


Master Registrar Services Agreement


This Agreement is entered into on the day of March 15th, 2011 (hereinafter
referred to as the “Effective Date”) by and between:


Key-Systems GmbH, Im Oberen Werk 1, 66386 St. Ingbert, Germany as service
provider (hereinafter also referred to as “KS“) represented by  Alexander
Siffrin,                                        


and


Dot VN Inc, located at 9449 Balboa Ave., Suite 114, San Diego, CA 92123, USA
(hereinafter referred to as “Master Registrar”) represented by its duly
appointed President, Mr Lee P. Johnson both parties together also referred to as
“parties”, “both parties” or “the parties” and sets forth the services provided
under this agreement and the terms and conditions of the use of registry
services offered by KS. In addition to the terms and conditions set forth
herein, the general terms and conditions of KS apply unless contradicted or
superseded by the terms of this Agreement. Master Registrars Terms and
Conditions are only accepted if KS has provided consent in written form.


WHEREAS,  KS  is  a  technical  back-end  operator  capable  of  providing  domain  name
registration and management services to individuals and corporate customers, as
well as registry solutions to ccTLD and gTLD operators, with extensive and
long-term experience in the domain industry. KS has developed and  maintains the
RRPproxy interface, an automated solution for domain name management and
registry operation.


WHEREAS,  HI-TEK  Multimedia,  Inc.,  a  wholly  owned  subsidiary  of  Master  Registrar
(“HTMI”), has been appointed by the registry for exclusive management of the IDN
.VN Top Level Domain (“the TLD”)  under an exclusive agreement with the Vietnam
Internet Network Information Center (“VNNIC”), the Vietnamese registry, to
administer the .IDN VN internet domain registry as well as to market the IDN .VN
suffix world-wide.


WHEREAS, Master Registrar and HTMI intents to use the services of KS in form of
a license to use the RRPproxy for the technical operation of the TLD and the
management of accounts for IDN .VN accredited  registrars and registrants. This
function, as defined below, shall be referenced as “KSregistry” for the purposes
of this agreement.


NOW THEREFORE, the parties confirm to have understood the terms and conditions
set forth in this Agreement and agree to be bound by them:


1.Basic Agreements
This agreement and the general terms and conditions of KS are the basis for the
license to use the KSregistry service. KSregistry is provided to Master
Registrar under the terms of this agreement. This  agreement supersedes all
previous oral and written agreements between the parties on this subject matter
excluding the previously signed Non-Disclosure Agreement which shall remain in
full effect.
 
 
 

--------------------------------------------------------------------------------

 
 
2.Obligations and rights of  KS
a) KS will set up the KSregistry service to the satisfaction of Master
Registrar's technical requirements according to the service description attached
to this agreement as Exhibit A. KS will import the existing databases of domain
names and customer/registrar accounts as provided by Master Registrar from
within the current domain management system into the KSregistry. Customer shall
be able to provide registration and management services and manage existing
registrar and registrant accounts in the KSregistry interface.


b) KS will enable access to Master Registrar for maintenance and administration
of all domain names registered through the KSregistry service.


c) KS will use all due care and attention to ensure that the KSregistry system
and its processes are in compliance with the terms and conditions, standards,
regulations, policies, procedures and practices laid down by the Master
Registrar and as described in Exhibit A to this agreement.


d) Upon receipt of an order to comply with requests of law enforcement agencies
or a court order KS shall immediately inform the Master Registrar. Further, KS
shall act in accordance with the directions of the Master Registrar and/or VNNIC
the registry. Should Master Registrar fail to respond to KS to information
forwarded and to undertake to resolve the situation directly within 5 business
days, KS shall be authorized to redirect or deactivate a domain name in
compliance with such orders. KS agrees to use all reasonable efforts to avoid
having to take any such action and to use the least invasive action possible in
each case. The Master Registrar agrees that KS shall not be held  liable for
loss or damages that may result from any of the above and shall indemnify KS
accordingly.

e) Key-System shall update the KSregistry in regular intervals to ensure the
continued interoperability with best Master Registrar practices and to improve
the performance of the system. KS shall have the right to perform regular
maintenance on the system upon prior announcement.


f) KS is permitted to act as registrar and reseller of IDN .VN domain names
according to the terms of Master Registrar as published on the website of Master
Registrar. KS and Master Registrar shall conclude a separate registry-registrar
agreement for this purpose, the terms of which shall at no time be  worse than
the most favorable terms offered by Master Registrar to any other customer,
regardless of  registration volumes or customer location. KS shall bind its
resellers and all registrants registering IDN .VN domain names directly through
Key-Systems to the registration terms of the Master Registrar.


3.Obligations and rights of the Master Registrar
a) Master Registrar is responsible for maintaining the delegation of the IDN .VN
TLD. The customer must comply with all legal requirements with respect to the
provision of Master Registrar services under the delegated TLD.


b) Master Registrar shall manage its customer connections through the KSregistry
system exclusively and  provide technical assistance to its customers. Master
Registrar remains the only contract partner of its customers with all rights and
obligations thereof. KS shall not be considered party to the customers'
agreements any third party.


c) Master Registrar remains the sole and only owner of the registry database.
Master Registrar hereby  grants a license to KS for the express purpose of
processing domain name related requests, specifically:
(i) registrations;
(ii) renewals;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) DNS changes;
(iv) redirects;
(v) trades/transfer; and
(vi) restores.


d) Master Registrar shall make all technical provisions to allow KS to assume
the technical administration of  the TLD as required for the performance of this
agreement. Customer shall not modify any such information or requirements
without first consulting with KS.


e) Master Registrar shall provide to KS all forms, graphics and documents
required for the provisioning of the customer and registrar interface.


f) Master Registrar shall be responsible for providing all customer service,
billing support and technical support to their resellers and customers as well
as the handling of abuse and copyright complaints. KS will offer no such report
and direct any requests received to the customer.


g) Master Registrar shall include appropriate language in their agreements to
exclude all liability of KS to Master Registrar's resellers or customers. Master
Registrar shall further make sure its customers agree to  the collection,
handling and of registrant data for the purpose of the fulfillment of this
agreement.


h) Master Registrar agrees to provide and maintain current and accurate contact
information to KS to ensure KS can contact Master Registrar at all times,
including an emergency contact number. Master Registrar authorizes KS to contact
registrants or registrars of Master Registrar directly in case Master Registrar
is unavailable for contact within 72 hours, should circumstances require such
action to prevent any harm or liability.


i) Master Registrar may request modifications and/or adaptions of the KSregistry
system. KS shall  endeavor implement such requested changes in a timely fashion
according to Master Registrar requests. Any such modification not detailed in
Exhibit A will be subject to the payment of service fees which shall be based on
the amount of work required and the resources needed for the completion of the
implementation.


4.Service Levels
The service levels for the KSregistry service shall agreed upon in a separate
agreement, which shall upon conclusion be attached to this agreement as Exhibit
C.


5.Fees and compensation
The fee structures and consideration for the services provided by KS under this
agreement are detailed in Exhibit B to this agreement. Master Registrar will pay
all invoices within 30 days of invoice.


KS reserves the right to change fee based on the mean annual inflation level of
Germany at each annuity  of the effective date of this agreement by providing a
90 day advance notice to Master Registrar via email. No such price increase
shall be performed during the initial term.
 
 
 

--------------------------------------------------------------------------------

 
 
6.Licensing and Ownership
a) KS provides Master Registrar with the limited license to use the KSregistry
service for the technical operation of the TLD and the management and
registration of domain names during the term of this agreement. No further
license is granted or implied. Each party shall continue to independently own
its own intellectual property. Master Registrar agrees to assign all rights,
title and interest in and to all modifications, enhancements and customizations
to the KSregistry system acquired or developed during the performance of the
service to KS. Master Registrar agrees that nothing in this agreement will be
deemed to prohibit or limit the use of any concepts, ideas, methods, skills,
experience or knowledge that are used or developed in the performance of the
KSregistry service. No part of this agreement shall be considered as to allow
the Master Registrar to sub- license, assign or transfer any rights and
obligations under this agreement to any third party without the express written
consent of KS.


b) KS warrants and represents that the use of the KSregistry System by Master
Registrar in accordance with this Agreement will not infringe upon the any right
of any third party. Further KS warrants and represents that;


i)                       All intellectual property that KS uses and provides to
DOT VN does not infringe any patent, trademark, trade name, copyright or title.


ii)                      KS has taken all reasonable steps to secure such
licenses and/or patents, trademarks, trade name or copyright related to the
technology, software or processes associated with the operation of KSregistry
System.


iii)                     KS shall grant and assign  to  DOT VN  the benefit of
all warranties and representations  made for KS’ benefit by any third party if
DOT VN has a cause of action against such third party or  requires such grant or
assignment to defend itself against a lawsuit.


iv)                     That there are no liens, encumbrances and/or obligations
in connection with the technology  or processes KSregistry system is based or
any of the intellectual property of KS other than such liens, encumbrances
and/or obligations specifically set forth herein or that will not have a
materially adverse effect on the consummation of the transactions contemplated
hereby.


v)                     The WHOIS database and all data related to the IDN
registration is the sole and exclusive property of DOT VN and VNNIC.


7.Observance of Third-Party policies
Master Registrar confirms that it is bound by separate agreements Third Parties,
such as VNNIC, the  appointing governmental agency and/or with the defining
community of the TLD  which  may have  additional  policies,
terms  and  conditions  and/or  regulations  for maintaining the delegation of
the TLD. Master Registrar agrees to observe all policies and confirms to be
solely responsible for the maintenance of their delegation and observation of
the relevant policies. Master Registrar shall inform KS of all such  policies,
terms or regulations which involve the technical operation of the TLD or the
services provided by KS and of any updates thereof. All obligations of Master
Registrar under the above- mentioned  agreements shall remain obligations and
sole responsibilities of the Master Registrar. KS shall not assume any
responsibility or liability for any failures of the Master Registrar to ensure
compliance with these agreements.


8.Indemnification
Master Registrar agrees to hold harmless, indemnify and defend KS (including its
officers, shareholders, directors, employees, affiliates and subcontractors)
from any and all third party claims, actions or demands, including reasonable
legal fees and expenses, arising from or resulting from its use of the service,
any action of KS permitted under this agreement, the registration and/or failure
to register and/or use of any domain name in the name of a customer, breach of
this agreement by Master Registrar and disputes involving third-party IP rights.
This indemnification shall survive the termination of this agreement and shall
not be limited in any way, including all costs, damages and expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
KS agrees to hold harmless, indemnify and defend Master Registrar (including its
officers, shareholders, directors, employees, affiliates and subcontractors)
from any and all third party claims, actions or demands, including reasonable
legal fees and expenses, arising from or resulting from any action of KS in
breach of this agreement due to the gross negligence or intentional malfeasance
of KS, its officers, shareholders, directors, employees, affiliates and
subcontractors. This indemnification shall survive the termination of this
agreement and shall not be limited in any way, including all costs, damages and
expenses.

9.Warranties
KS and Master Registrar warrant that they each have the requisite power and
authority to execute, deliver and perform their obligations under this
agreement.


KS warrants that it will perform the service in a professional manner,
consistent with the level of care  and skill exercised by other professionals in
the performance of similar services. As single and sole  remedy for this
warranty, Master Registrar may demand in writing within 30 days of the delivery
of the  service that KS will use all commercially reasonable efforts to correct
any defects in the service within reasonable time that violate industry
standards.


10.Exclusion of further Warranties
SERVICES UNDER THIS AGREEMENT ARE PROVIDED “AS IS” AND “AS AVAILABLE” WITHOUT
ANY WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. REGISTRY
ASSURES THAT IT WILL ONLY USE THE SERVICE FOR LEGAL PURPOSES AND WILL TAKE
APPROPRIATE ACTION AGAINST OBSERVED ILLEGAL USE BY ITS CUSTOMERS. REGISTRY
AGREES THAT HE SHALL NOT HOLD KS RESPONSIBLE FOR ANY SUSPENSION, LOSS, USE,
MODIFICATION, UNAVAILABILITY, ACCESS DELAYS OR ACCESS INTERRUPTIONS, FAILURE TO
REGISTER OR TRANSFER A REQUESTED DOMAIN OR OTHER EVENTS OUTSIDE KS'S REASONABLE
CONTROL REGARDING KSREGISTRY SERVICE, OR THE MISUSE OF THE CUSTOMER'S ACCESS TO
THE SYSTEM. KS MAKES NO REPRESENTATION NOR DOES KS WARRANT THE PERFORMANCE OF
ANY THIRD PARTY PRODUCTS, SERVICES AND/OR PERFORMANCE.


11.Limitation of Liability and Force Majeure
KS AS WELL AS ITS EMPLOYEES, AGENTS AND OFFICERS SHALL NOT BE LIABLE FOR
ANY  INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING LOST PROFITS OR REVENUE, WHETHER THESE DAMAGES ARISE IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE BEYOND THE TOTAL AMOUNT PAID BY THE
REGISTRY FOR THE SPECIFIC SERVICE GIVING RISE TO THE CLAIM DURING the 12 MONTHS
PRECEDING THE CLAIM, EVEN IF KS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
 
 
 

--------------------------------------------------------------------------------

 
KS CANNOT BE HELD LIABLE OR DEEMED IN BREECH FOR ANY SERVICE DOWNTIMES OR DELAYS
DUE TO FORCE MAJEURE SUCH AS DIRECT OR INDIRECT RESULTS OF WARS, RIOTS,
ACCIDENTS, FIRE, EARTHQUAKES, FLOODS, CIVIL OR MILITARY AUTHORITY ACTIONS,
STRIKES OR OTHER CAUSES BEYOND THE REASONABLE CONTROL OF KS. KS IS NOT LIABLE
FOR ANY ERRORS OR OMISSIONS OR OTHER ACTIONS BY REGISTRY, REGISTRARS OR
REGISTRANTS RELATED TO DOMAIN NAME REGISTRATIONS, TRANSFERS OR RENEWALS. KS
SHALL NOT BE LIABLE TO ANY THIRD PARTY FOR ERRORS, MISHANDLINGS, DAMAGES OR
OMISSIONS CAUSED BY REGISTRY, REGISTRANTS OR RESELLERS , OR ANY PERFORMANCE
ISSUES: (I) CAUSED BY FACTORS OUTSIDE KS'S REASONABLE CONTROL, OR (II) THAT
RESULTED FROM CUSTOMER'S OR THIRD PARTY EQUIPMENT OUTSIDE THE REASONABLE CONTROL
OF KS. IN STATES THAT DO NOT ALLOW THE EXCLUSION OR LIMITATION OF SUCH CLAIMS,
THE LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED UNDER THE LAW.
 
12.Waivers
No failure on the part of any party to exercise or delay to exercise any power,
right or remedy under this  agreement shall be considered a waiver of any such
power, right or remedy. Neither shall any exercise of any such power, right or
remedy preclude any other or further exercise.


No party is deemed to have waived any claim, provision, obligation, power, right
or remedy arising out of this agreement, unless such a waiver has been set forth
in writing and is duly executed and delivered by said party.


A waiver of any provision shall not constitute a waiver of any other provision,
or constitute a continuing waiver, unless expressly stated in such a duly
executed and delivered waiver.


13.Term and Termination
The term of this agreement shall commence on the date of the execution of this
Agreement by both parties and continue in full force and effect for an initial
term of5 years. The agreement shall be automatically renewed for 12 month terms
thereafter. Both parties may terminate the agreement in writing with a notice
period of at least six (6) months prior to the end of the current term.
In case of business failure either party, including, but not limited to the
opening of bankruptcy or liquidation procedures, cessation of business in the
ordinary course; failure to respond to any urgent inquiries from the other party
within fifteen days, willful violation of legal requirements or policies, the
use of the Service for unlawful purposes or materially breaching the terms of
this agreement and failing to cure said breach within 60 days, the other party
may provide the first party with notice of intent to terminate this agreement or
to suspend its services hereunder. Unless said failure is cured within 30 days
of such notice, the other party may at its own discretion elect to terminate
this agreement with immediate effect or suspend its services hereunder.


14.Effects of Termination
a) Termination does not relieve Master Registrar from any of its obligations
towards KS accrued before the effective termination date. Master Registrar shall
remain responsible for all payments for services performed under this agreement
through the date of termination.
 
 
 

--------------------------------------------------------------------------------

 
 
b) KS will suspend the KSregistry service provided to Master Registrar on the
effective date of the termination. Master Registrar will ensure the continued
operation of the TLD at that time. Following the termination of this agreement,
no further services will be processed by KS unless such service was requested
before the termination date. KS will assist Master Registrar in the migration of
the registry database to a new technical provider prior to the effective date of
the termination.


c) All appendices, modifications and exhibits to this agreement shall be
considered to be terminated as well unless said appendices include other
provisions.


d) In case special assistance of KS shall be required to support the termination
of the agreement beyond the provision of a complete domain and customer database
to Master Registrar, KS may charge a  special fee for any technical support
requested by Master Registrar based on the amount of work required, as detailed
in Exhibit B.


e)
This  section  and  section  16  (Confidentiality)  shall  survive  the  termination  of  this
agreement.


15.Modification
The  parties  may  agree  to  modify  the  terms  of  this  agreement  and  its  exhibits  and
appendices. Such modifications are not valid unless in writing and signed by
both parties.


16.Confidentiality
Both Parties acknowledge and agree that any Master Registrar information and KS
information (collectively the “Information”) is confidential and proprietary.
The Parties agree not to use the Information during the term of this Agreement
for any purpose other than as permitted or required for the performance by each
Party hereunder. The Parties further agree not to disclose or provide any such
Information to any third party and to take all necessary measures to prevent any
such disclosure by its employees, agents, contractors, or consultants. Nothing
contained herein shall prevent either Party from using, disclosing or
authorizing the disclosure of any Information which (i) was in the public domain
at the time it was disclosed or has entered the public domain through no fault
of the receiving party; (ii) was independently developed by the receiving party
without any use of the Information; or (iii) became known to the receiving
party, without restriction, from a source other than the disclosing party,
without breach of this Agreement by the receiving party and otherwise not in
violation of the disclosing party's rights. In addition, the receiving party may
disclose the other party’s Information as required under applicable law or
regulation, including rules of any applicable securities exchange, or pursuant
to the order or requirement of a court, administrative agency, or other
governmental body; provided, however, that the receiving party will provide
prompt prior notice of such disclosure to the disclosing party to enable the
disclosing party to seek a protective order or otherwise restrict such
disclosure.


17.Severability
If any provision of these terms and conditions shall be found to be
unenforceable and/or invalid, such unenforceability and/or invalidity shall not
render this agreement as a whole unenforceable or invalid. Any provision
determined to be unenforceable or invalid shall be
replaced  by  provisions  which  are  valid  and  enforceable  and  closest  to  the  original
objectives and intents of the original provisions in an economic and legal sense
that would have been agreed upon by the parties, had they known of the
invalidity at the time of the agreement. Failure by either party to enforce any
provision of this Agreement shall not be deemed a waiver for future enforcement
of said provision.
 
 
 

--------------------------------------------------------------------------------

 
 
18.Jurisdiction and governing law
This agreement, including all rights and obligations arising from and all
actions complemented by this agreement shall be governed by the laws of Germany.
The agreement shall be deemed wholly entered into and performed in the offices
of KS in St. Ingbert. The exclusive venue and jurisdiction for any claims or
disputes arising from this Agreement or the services provided hereunder are
agreed upon in the local and district courts of St. Ingbert or their superior
courts.


19.Further terms
This agreement, the RSP agreement and the terms and conditions of KS including
all appendices, documentation and all terms and conditions referred to in these
agreements shall be the complete  agreement between the parties for the use of
the services. All notices between the parties as well as  amendments,
modifications or changes shall be only valid in writing and sent by mail or fax.


/s/ Alexander Siffrin
   
KEY-SYSTEMS GmbH
 
DOT VN, INC.
Alexander Siffrin
   
Print Name: Alexander Siffrin
 
Print Name: Lee Johnson
   
/s/ Lee Johnson
CEO, Key-Systems GmbH
 
President, Dot VN, Inc.
3/16/11
 
3/16/2011
Date
  
Date


 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A to Master Registrar Service Agreement:


Service description


Described in Key-Systems KSregistry solution Version 1.0,


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B to Master  Registrar Service Agreement:


Payment terms and Fee structure:


Described in Key-Systems KSregistry solution Version 1.0,

 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit C to Master Registrar Service Agreement:


SLA:


Described in Key-Systems KSregistry solution Version 1.0,
 
 

--------------------------------------------------------------------------------

 